DETAILED ACTION
This action is responsive to the Application filed 01/09/20.
Accordingly, claims 1-7 are submitted for prosecution on merits.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-7 are allowed. The following is an examiner’s statement of reasons for allowance.
The prior art taken separately or jointly does not suggest or teach the following features.
	 A machine learning device that 
	(i) searches for a first parameter of a component of a servo control device that controls a servo motor that controls an axis of a machine tool, a robot, or an industrial machine,
	 the machine learning device comprising:
	(ii) a search solution detection unit that acquires a set of evaluation function values used for machine learning device during machine learning or after machine learning, plots the set of evaluation function values in a search range of the first parameter or a second parameter used for searching for the first parameter, and detects whether a search solution is at an edge of the search range or is in a predetermined range from the edge;
	(iii) an evaluation function expression estimation unit that estimates an evaluation function expression on the basis of the set of evaluation function values when the search solution is at the edge of the search range or is in the predetermined range; and
	(iv) a search range changing unit that changes the search range to a new search range of the first parameter or the second parameter on the basis of the estimated evaluation function expression.
	(as recited in claims 1, 7)
	LaBorde, USPN: 10,026,506, discloses identification of a range of attributes (e.g. RFID, properties quantifying or qualitying a rental request) associated with a vehicle based on which to normalize the attributes for effect of running prediction of possible transition (e.g. rental pick-up) on basis of the vehicle attribute type, the prediction using neural network or classifier training where range of predicted values can be matched with actual values as plotted from the algorithm, thereby deriving most likely combination of attributes matching a transition specification (e.g. pickup events, price) and location where the vehicle is to be picked as well as the path destined for it to travel.  
	The machine learning based on plotted range of vehicle attributes in LaBorde is not concerned with search of a range of control parameters for a servo motor – as in (i) -  in form of a ML training that searchs a solution via evaluation of plotted values – as in (ii) -  and a function values expression – as in (iii) – based thereon in accordance to whether the solution is at edge of the range or is a predetermined range from the edge, - as in (ii) - thereby determining whether to change the search range, as in  (iv) into a newer range of the first parameter or the second parameter on the basis of the estimated evaluation function expression.
	Greenwood, USPubN: 2017/0147722,  discloses modelling a fitness solution or values for parametric controls over physical machines such as electrical, mechanical, thermal or propulsion engines/motors or power generators, where dynamic variables values related to the dynamics of the machines such as influencial measurables are inputs to a predictive model (genetic algorithms,neural network) that provides predicted control data or feedback on dynamics of the machines, so that the interpretation of which enable a best fitness set of values to be determined to optimize the system and to improve comfort of the users of the machines, the derivation of the fitness solution including comparing predictions from the algorithms against known values, comparing trajectories candidate against gradient conditions, or comparing a selected model parameter to a respective operating range and preventing the model value from falling outside the range. 
	Greenwood’s use of machine learning to provide predicted values on dynamics or operational requirements of machines, and ensuring that a model value fits within a operating range is not about machine learning that seeks a solution via evaluation of plotted values – as in (ii) -  and a function values expression – as in (iii) – based thereon in accordance to whether the solution is at edge of the range or is a predetermined range from the edge, - as in (ii) - thereby determining whether to change the search range, as in  (iv) into a newer range of the first parameter or the second parameter on the basis of the estimated evaluation function expression.
	Watson, USPubN: 2017/0235284, discloses use of artificial intelligenc or bayesian model to evaluate risk and recommend controls for a oil industry process that includes equipment dynamics, the recommendation using diagnostic test agent data and analytics of test data, comparing the generated data against predictive objective function or historical envelope, thereby determining drift in the process parameters to update the process control, improve diagnostic strategy or likelihood of averting the same risks, and rectify performance of the machines on basis of artificial intelligence  that gives direction as to which parameters and range of values with which the algorithm may more expeditiously identify one or more parameters need for the adjustment.  
	Use of artificial intelligence to support improvement of oil industry machines, using diagnostics test per Watson with AI recommendation of a better range of values with which to expedite generation of parameters needed for the machine operation adjusting is not clearly a machine learning over controls for servo motor that is configured to seek a solution via evaluation of plotted values – as in (ii) -  and a function values expression – as in (iii) – based thereon in accordance to whether the solution is at edge of the range or is a predetermined range from the edge, - as in (ii) - thereby determining whether to change the search range, as in  (iv) into a newer range of the first parameter or the second parameter on the basis of the estimated evaluation function expression.
	Hatakenaka, Kisho, CN 106406235A, “Simulating Devicee, Machine Tool and Machine Learning” (translation), 02-15-2017, 14 pgs, discloses use of machine learning returned data in accordance to physical quantity data and evaluation dat of the machine tool to provide controls to adjust action of the tool and shaft movement, including determining a shaft movement parametric control deemed the best (e.g. optimal movement amount of each axis of a shaft section) and achieving a reward from evaluation a cost function formulated as evaluation function, the update thereof via repetitive learning executed over state variations of the value function expression, leading to a value function indicative that the current state and behaviour (state/action pair) as achieved pertains to a better function for promoting machine tool control and performance.  
	Use of machine learning over machine tool in terms of training runs to achieve rewards from a cost function evaluating process carried out via repetitive prediction training over current state and future state as in Hatakenaka to yield performance control improvement such as a (shaft movement/control) best parametric set fails to teach or suggest ML execution to seek a solution via evaluation of plotted values – as in (ii) -  and a function values expression – as in (iii) – based thereon in accordance to whether the solution is at edge of the range or is a predetermined range from the edge, - as in (ii) - thereby determining whether to change the search range, as in  (iv) into a newer range of the first parameter or the second parameter on the basis of the estimated evaluation function expression.
	Shreyas et al, “Modern Machine Learning Approaches for Robotic Path Planning”, IJCSIT, Vol. 8 (2), 2017, pp. .256-259, discloses search algorithm coupled with reinforced learning traversal made iteratively over a hierarchy of states to seek a cost reward including determining and updating a value in processing node expressing likely path that a robot would take before the robot reaches its goal.  Shreyas’ approach using search algorithm and learning fails to teach or suggest ML execution to seek a solution via evaluation of plotted values – as in (ii) -  and a function values expression – as in (iii) – based thereon in accordance to whether the solution is at edge of the range or is a predetermined range from the edge, - as in (ii) - thereby determining whether to change the search range, as in  (iv) into a newer range of the first parameter or the second parameter on the basis of the estimated evaluation function expression
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
EXAMINER’S AMENDMENT: SPECIFICATIONS
In the Specifications, the ABSTRACT has been amended by the Examiner to meet the 150 words size restriction/compliancy for this portion.
The new Abstract will be as follows:
	A machine learning device that searches for a first parameter of a component of a servo control device that controls a servo motor includes: a solution detection unit that acquires a set of evaluation function values used during machine learning or after machine learning, plots the set of evaluation function values in a search range of the first parameter or a second parameter used for searching for the first parameter, and detects whether a search solution is at an edge of the search range or is in a predetermined range from the edge; and a range changing unit that changes the search range to a new search range of the first parameter or the second parameter based on the estimation made on evaluation function values of an evaluation function expression when the search solution is at the edge of the search range or is in the predetermined range.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
August 23, 2022